CCA 37889. On consideration of Appellant’s motion to file the supplement to the petition for grant of review under seal, and the motion of Protect our Defenders for leave to file an Amicus Curiae brief in support of this Court’s review of the MIL.R.EVID. 412 Balancing Test, it is ordered that Appellant’s motion to file the supplement to the petition for grant of review under seal is hereby granted, and the motion of Protect our Defenders for leave to file an Amicus Curiae brief in support of this Court’s review of the MIL.R.EVID. 412 Balancing Test is hereby denied as untimely filed under Rule 26(b), C.A.A.F. Rules of Practice and Procedure.